Citation Nr: 1113734	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-31 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  A December 1994 rating decision denied service connection for bipolar disorder and the Veteran did not perfect an appeal with respect to that decision.

2.  Evidence received since the time of the final December 1994 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bipolar disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for bipolar disorder is not new and material and the criteria for reopening the claim have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A June 2006 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The June 2006 letter also notified the Veteran of the regulations pertinent to claims to reopen based on the submission of new and material evidence and of the specific evidence required to reopen his claim.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in October 2007.  38 C.F.R. § 3.159 (c) (2).  Although a VA examination was not conducted with respect to the Veteran's claim to reopen the issue of entitlement to service connection for bipolar disorder, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

"Nothing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The RO denied service connection for bipolar disorder in December 1994, and notified the Veteran of the decision in January 1995.  An appeal with respect to the December 1994 rating decision was not perfected; that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

The December 1994 rating decision denied service connection on the basis that bipolar disorder was not shown in service, and did not manifest to a compensable degree within one year of service separation.  To reopen the Veteran's claim, evidence showing either an inservice diagnosis or a compensable level of symptoms within one year of service separation must have been submitted since that time.

The evidence added to the claims file since the December 1994 rating decision also does not support such a nexus.  The Veteran submitted printouts of the microfiche of his service treatment records; these were already considered in the December 1994 rating decision.  VA outpatient treatment records from the Spokane VA Medical Center dated from March 2003 through June 2007 were also obtained.  While showing continued treatment for bipolar disorder, these documents are dated too late to show an inservice diagnosis or a compensable level of symptoms within one year of service discharge.  

In October 2007, the RO obtained documents considered in the Veteran's claim for SSA disability benefits.  These records contain both private and VA treatment records, but do not contain medical documentation showing diagnosed bipolar disorder during military service or a compensable level of symptoms within one year of discharge.  Nor do they provide a nexus between the current disability and service.  The June 1996 SSA disability determination indicates that the Veteran had been disabled due to "mental dysfunction" since "at least 1984," two years after he was separated from service; the Veteran asserted in a October 1994 psychiatric self-report that his manic depression was caused by the stress of his postservice employment.

This evidence is "new," as it had not been previously considered by VA.  But it is not "material," as it does not raise the reasonable possibility of substantiating the Veteran's claim.  The evidence received subsequent to the December 1994 rating decision is thus not "new and material" under the provisions of 38 C.F.R. § 3.156.  There is simply no new evidence of record showing diagnosed bipolar disorder in military service, or compensable symptoms within one year of service separation, or a nexus between the disability and service.  Accordingly, reopening of the claim for service connection for bipolar disorder is not warranted.


ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for bipolar disorder is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


